Citation Nr: 1403371	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-13 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), bipolar disorder, delusional disorder, and schizophrenia, and if so whether service connection is warranted.

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from December 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

Because there is the required new and material evidence, the Board is reopening the claim of entitlement to service connection for an acquired psychiatric disorder.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Whereas the Board is fully deciding the claim for a higher initial rating for the hypertension.


FINDINGS OF FACT

1.  In a September 1978 decision, the Board initially considered and denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, pointing out, among other things, that there was no manifestation of a psychiatric disorder during his service or of a psychosis during the year (i.e., presumptive period) immediately following his separation from service.

2.  Additional medical and other evidence since has been submitted or otherwise obtained, however, which relates to an unestablished fact necessary to substantiate this claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating this claim.

3.  The Veteran's hypertension is not predominantly manifested by diastolic pressure of 100 or more or systolic pressure of 160 or more.


CONCLUSIONS OF LAW

1.  The September 1978 Board decision initially considering and denying service connection for a psychiatric disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria are not met, however, for a compensable rating for the hypertension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of it, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).


The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  As specifically concerning the petition to reopen the claim for a psychiatric disorder, however, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  This presumption only applies when making this threshold preliminary determination as to whether the evidence in question is new and material to reopen this claim.  It does not also apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  So, essentially, this presumption of credibility "dissolves" once the claim is reopened and decided on its underlying merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as credible assertions of a claimant that are beyond his competence.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  But absent the presentation of new and material evidence to reopen a finally disallowed claim, this benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Otherwise, the preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Additionally, when, as here, there is a petition to reopen a previously denied, unappealed claim, according to 38 C.F.R. § 3.159(b) VA is required to notify the Veteran of the evidence necessary to establish the claim.  And as the Court clarified in Kent v. Nicholson, 20 Vet. App. 1 (2006), to this end VA must notify the Veteran of the elements of the claim and of the definition of "new and material evidence."  Kent also requires that VA give the Veteran notice of precisely what evidence is necessary to reopen the claim, depending upon the basis of the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" 

the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The Veteran, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, with regards to the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, since the Board is reopening this claim on the basis of new and material evidence, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior September 1978 denial of this claim because, even if for the sake of argument he has not, this ultimately is inconsequential and, therefore, at most nonprejudicial, i.e., harmless error, since the Board is reopening this claim, regardless.  38 C.F.R. § 20.1102 (2013).

Moreover, since, after reopening this claim, the Board is remanding it for further development, rather than immediately readjudicating it on its underlying merits, there is no need at this juncture to discuss whether there has been compliance with the remaining duty-to-notify-and-assist obligations.  This is better determined once the additional development of this claim has been completed on remand.

Regarding the claim for a higher initial rating for the hypertension, in claims for increased ratings for disabilities that already have been determined service connected in years past, the Court has held that in order to satisfy the first notice element in an increased-rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. 

Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant Disability Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  And VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

Here, though, this is an initial-rating claim.  The Veteran filed his claim of entitlement to service connection for hypertension in June 2010.  His appeal concerns whether he is entitled to a higher initial rating for this disability, which since has been determined to be service connected.  In cases, as here, where the increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim since has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding with a rating decision and SOC control as to the further communications with the appellant, including as to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC in April 2012, discussing this downstream claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for initially assigning a noncompensable rating and not a higher rating.  He therefore has received all required notice concerning this claim.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as concerning evaluation and treatment he has received since service from VA and privately, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

To this end, the Veteran's STRs and post-service treatment records have been obtained and associated with the claims file for consideration.  He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claim in terms of showing his entitlement to a greater level of compensation for his hypertension.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the claimant's disability and such is relevant to the claim, a new VA examination must be conducted.  See 38 C.F.R. §3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 
1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Id.  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, a VA hypertension examination was performed in August 2010.  The examination is adequate for rating purposes, as the examiner reviewed the claims file for the history of this disability, examined the Veteran personally, and described this disability in sufficient detail to enable the Board to make a fully informed decision regarding its severity in relation to the applicable rating criteria.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  There are no apparent inconsistencies or ambiguities in the examination reports, and the claimant has not specifically challenged its adequacy or thoroughness, or the competence of the examiners.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-91.

Accordingly, VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate effectively in the development of these claims.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . must be considered prejudicial")).  Any defect in the notice or assistance provided will not affect the outcome of this claim or compromise the "essential fairness of the adjudication," and no such defect has been shown.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  To the contrary, he has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, any error in the 

notice or assistance provided was harmless, again, meaning nonprejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); see also 38 U.S.C.A. § 7261(b)(2) and 38 C.F.R. § 20.1102.

Accordingly, the Board may proceed with appellate review of these claims.

III. Petition to Reopen the Claim for Service Connection for a Psychiatric Disorder

At the outset, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5 (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.

In light of the Court's decision and evidence of record showing that the Veteran filed a claim of entitlement to service connection for PTSD, but has been diagnosed with other psychiatric disorders, the Board is construing his claim as for service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, delusional disorder, and schizophrenia.


In October 1976, the RO denied this claim of entitlement to service connection for a psychiatric disorder.  The RO confirmed and continued the denial of that earlier claim in July 1977.  And after the Veteran completed the steps necessary to perfect his appeal of this claim, the Board also denied the claim in a September 1978 decision, which "subsumed" the RO's denial of this claim.  38 C.F.R. § 20.1104.  At the time of that Board decision, there was no further level of appellate review.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

As already alluded to, when determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the denial of service connection for a psychiatric disorder initially in October 1976 was that the Veteran's diagnosis of narcissistic personality character disorder with borderline traits was not a ratable disability under the law.  See 38 C.F.R. §§ 3.303(c), 4.9.  The subsequent July 1977 decision confirming and continuing the denial of this claim determined the schizophrenia the Veteran also alleged to have because of his service was not shown by the evidence then of record.  The Board's September 1978 decision on appeal concluded much the same, pointing out, among other things, that there was no manifestation of a psychiatric disorder during the Veteran's service or of a psychosis in particular during the year (i.e., presumptive period) immediately following his separation from service.

That most recent final and binding denial of this claim marks the "starting point" for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

The additional evidence received since the last final and binding denial of this claim in September 1978 shows the Veteran has received a diagnosis of schizophrenia, so confirms he at least has this alleged condition, which equally deserves mentioning is a psychosis according to 38 C.F.R. § 3.384, so also subject to presumptive service connection if manifested to a compensable degree within the required one-year grace period after the conclusion of his service, that is, in addition to the allegation that it was directly incurred during his service.  Also noteworthy is a March 2011 VA examiner's comments who sought to rule out bipolar disorder and delusional disorder.  Accordingly, the Board finds that new and material evidence has been received to reopen this claim.

IV. Claim for a Higher Initial Rating for the Hypertension

A. Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where, as here, entitlement to compensation already has been established, and an increase in the disability ratings is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2.

In determining the present level of disability, however, "staged" ratings are appropriate for increased-rating claims when the factual findings show distinct time periods where the service-connected disabilities have exhibited symptoms that would warrant different ratings.  And this is true irrespective of whether it is an initial rating or established rating.  The only difference is that, in an initial-rating context, the focus is on the state of the disability since receipt of the underlying claim for service connection, whereas in an established-rating context, the relevant temporal focus is on the severity of the disability since the year immediately preceding the receipt of the increased-rating claim.  Compare and contrast the holdings in Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypertension is rated under 38 C.F.R. § 4.104, DC 7101.  Under this code, a 10 percent rating is warranted for hypertensive vascular disease when the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 110 or more.  A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  

A 40 percent rating is warranted for diastolic pressure of predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure of predominantly 130 or more.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  Id.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

B. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of this service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is inadequate for rating purposes.

The Veteran contends that a compensable rating is warranted for his service-connected hypertension, presumably since the effective date of June 23, 2010.

The evidence of record during this time period at issue includes the report of an August 2010 VA examination, provided in connection with the Veteran's initial claim for service connection.  During that examination, he reported taking multiple medications for his hypertension.  His blood pressure readings were as follows: 124/75, 120/73, and 128/71.

VA treatment records for the time period in question reflect blood pressure readings of 136/79, 156/80, 119/69, 121/71, 132/77, 133/68, 142/79, 136/68, 133/86, 111/64, 134/63, 129/70, 131/74, 151/66, 130/68, 155/87, 112/47, 136/69, and 140/72.

Based on this evidence, the Board finds that a compensable initial rating is not warranted.  The Veteran had no occasions where his systolic blood pressure (the top number in the blood pressure reading) was above 160 or his diastolic blood pressure (the bottom number) was 100 or more.  Certainly then, this has not predominantly been the case.  Therefore, the overall weight of the evidence clearly shows his condition is not approximated by the 10 percent rating under DC 7101 for the time period in question.

The Board acknowledges the Veteran's statement that he takes continuous medication to control his medication.  However, the rating criteria for hypertension contemplate both situations where a Veteran takes medication and where he does not take medication.  When a Veteran is taking continuous medication to control hypertension, there must also be a history of diastolic blood pressure of predominantly 110 or more.  38 C.F.R. § 4.104, DC 7101.  Here, there is no evidence that the Veteran ever had diastolic blood pressure of or above 110.  Therefore, he simply does not meet the criteria for a higher (compensable) rating.

Accordingly, the preponderance of the evidence is against the claim and entitlement to an initial compensable rating for hypertension is unwarranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Extraschedular Consideration

The Board also has considered whether the Veteran's claim for a higher initial rating for his hypertension should be referred for extra-schedular consideration.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for this special consideration is unwarranted.  As discussed, his service- connected hypertension is contemplated and reasonably described by the regular schedular rating criteria.  See id.  He does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by his schedular rating.  See Thun, 22 Vet. App. at 115.  

Accordingly, the Board finds there is not the required suggestion that his service-connected hypertension presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).


ORDER

Because there is new and material evidence, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, delusional disorder, and schizophrenia, is granted to this extent only.

The claim of entitlement to an initial compensable rating for the hypertension is denied.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from the remand of the claim of entitlement to service connection for a psychiatric disorder, but it is necessary to ensure there is a complete record to decide this claim and so the Veteran is afforded every possible consideration.

In March 2011, the Veteran was afforded a VA examination for his claimed acquired psychiatric disorder.  The examiner failed to make a clear diagnosis, noting only to "[rule out] bipolar disorder; delusional disorder by history."  In addition, while the examiner stated that the Veteran's psychiatric disorders were not related to his service, she did not provide any rationale for that opinion.  Therefore, another VA examination is needed to obtain a clear diagnosis and to determine whether any of the current psychiatric disorders are related to the Veteran's military service.

Accordingly, this claim is REMANDED for the following additional development and consideration

1.  Obtain all outstanding, pertinent, medical treatment records that the Veteran identifies, and associate them with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Once the requested records are obtained or deemed unattainable, forward the claims file with the additional records to a psychologist or psychiatrist to obtain a supplemental opinion and rationale regarding the etiology of any diagnosed acquired psychiatric disorder.

With regards to each diagnosed psychiatric disorder, to include PTSD, bipolar disorder, delusional disorder, and schizophrenia, have the examiner provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) the disorder is related or attributable to the Veteran's military service from December 1969 to December 1972 or dates back to his service, to include his tour in Vietnam and the circumstances behind his receiving the Purple Heart Medal, or, if a psychosis (see 38 C.F.R. § 3.384), initially manifested to the required minimum compensable degree of at least 
10-percent disabling within the initial post-service year, meaning by December 1973, or is otherwise the result of his service.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of the medical and other evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, including a complete copy of this remand, must be made available to the designated examiner for review of the pertinent medical and other history.

The examiner must discuss the underlying reasoning or rationale for his/her opinions, if necessary citing to specific evidence in the file supporting conclusions.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on this pending claim for service connection.  See 38 C.F.R. § 3.655.


3.  Ensure the opinion contains the required explanatory rationale.  If not, take corrective action.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran another SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


